Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2020

                                      No. 04-19-00869-CR

                            EX PARTE RICARDO GONZALES,
                                      Appellant

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR13554
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant’s brief is currently due on January 26, 2020. On January 17, 2020, appellant
filed a motion requesting an extension of time to file the brief until March 11, 2020, for a total
extension of 45 days. After consideration, we GRANT the motion and ORDER appellant to file
his brief by or before March 11, 2020.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court